Citation Nr: 1550754	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to higher initial ratings for a left wrist ganglion cyst, rated as non compensable from January 14, 2005, and 10 percent disabling from February 24, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to July 2001.  The Veteran also served with a reserve component from July 2001 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In January 2013, the Board remanded the above claim for additional development.  

In a subsequent June 2013 rating decision, the Veteran's left wrist ganglion cyst was rated as 10 percent disabling from February 24, 2006.  Therefore, the Board has recharacterized this issue as it appears above.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's left wrist ganglion cyst was manifested by lost motion with pain from January 14, 2005.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a left wrist ganglion cyst, but no more, have been met from January 14, 2005.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5215 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As the Veteran is appealing from the rating decision that granted service connection for the disability that is in appellate status, the Board finds that no further VCAA notice is required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including her service treatment records as well as her post-service records from the Wilmington VA Medical Center in compliance with the Board's remand instructions.    

The Veteran was also provided with VA examinations in March 2005 and March 2013.  The record also shows that an addendum was obtained to the March 2013 VA examination in May 2013.  The Board finds the VA examinations and the addendum are adequate for rating purposes, and as to the post-remand examination and addendum substantially complied with the Board's remand instructions, because after a comprehensive examination of the claimant, taking a detailed history from her, and/or a review of the record on appeal, the examiners provided opinions as to the severity of her disability that allows the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d).   

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's paper and electronic claim's files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim's files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The October 2005 rating decision granted service connection for the Veteran's left wrist ganglion cyst and rated is as non compensable from January 14, 2005, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5015, and the June 2013 rating decision rated it as 10 percent disabling from February 24, 2006, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5215.

Under Diagnostic Code 5015, new benign bone growths are rated on limitation of motion of the affected part.

Under Diagnostic Code 5215, a maximum 10 percent rating is warranted where dorsiflexion of the wrist is less than 15 degrees or palmar flexion of the wrist is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Normal range of motion of the wrist is dorsiflexion from 0 to 70 degrees, palmar flexion 0 to 80 degrees, ulnar deviation 0 to 45 degrees, and radial deviation 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I (2015).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Furthermore, the Court has held that the provisions of 38 C.F.R. § 4.59 (2015), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, supra.

As to a compensable rating for the left wrist ganglion cyst from January 14, 2005, the Board finds the Veteran's complaints of pain with motion both competent and credible because it is something she can feel and it is consistent with the nature of her service-connected disability as well as the findings by the March 2005 and March 2013 VA examiners and her treating healthcare providers.  In this regard, the March 2005 VA examiner both noted the Veteran's complaints of left wrist pain and noted that on examination ulnar deviation was reduced at 0 to 25 degrees (as noted above, normal ulnar deviation is 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate I).  Similarly, the March 2013 VA examiner both noted the Veteran's complaints of left wrist pain and noted that on examination dorsiflexion and palmar flexion were both reduced at 60 degrees (as noted above, normal dorsiflexion is to 70 degrees and normal palmar flexion is to 80 degrees.  See 38 C.F.R. § 4.71a, Plate I).  Therefore, taking into account 38 C.F.R. §§ 4.40, 4.45 4.59 as well as the Court's holding in Burton, supra, the Board finds that the Veteran's symptoms meet the criteria for a 10 percent rating  throughout the appeal period.  

As to a rating in excess of 10 percent for the Veteran's service-connected left wrist ganglion cyst under the other criteria used to rate disabilities of the wrist, the Board notes that the only other rating criteria is 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015) which rates wrist disabilities due to ankylosis.  However, the Board notes that the claim's file does not contain a diagnosis of ankylosis of the left wrist.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the absence of ankylosis, the Board may not rate her service-connected left wrist ganglion cyst as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, a higher evaluation is not warranted for the Veteran's service-connected left wrist ganglion cyst under Diagnostic Code 5214.  

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluation for the left wrist ganglion cyst is inadequate.  Indeed, since the terms of the criteria themselves include the symptoms about which the Veteran complains (i.e., pain, limitation of motion, etc . . .), the criteria reasonably contemplate whatever symptoms are presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, no basis has been identified to find that there is a "compounding" or collective impact between the Veteran's above service-connected disability and her other service-connected disability (eczematous dermatis rated as 30 percent disabling) and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Since the Veteran is now employed, consideration of whether the disability at issue renders her unemployable is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 10 percent, but no higher for a left wrist ganglion cyst, from January 14, 2005, is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


